 


109 HR 1068 IH: To maintain and expand the steel import licensing and monitoring program.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1068 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. English of Pennsylvania (for himself, Mr. Visclosky, Mr. Ney, Mr. Regula, Mr. Aderholt, Mr. Souder, Mr. Wilson of South Carolina, Ms. Hart, Mr. Boehlert, Mrs. Capito, Mr. Murtha, Mr. Oberstar, Mr. Strickland, Mr. Stupak, Mr. Dingell, Mr. Berry, Mr. Bonner, Mr. Burton of Indiana, Mr. Cramer, Mr. Davis of Alabama, Mr. Doyle, Mr. Evans, Mr. Holden, Ms. Kaptur, Mr. Platts, Mr. Ruppersberger, Mr. Spratt, Ms. Kilpatrick of Michigan, Mr. Butterfield, Mr. Hall, Mr. LaHood, Mr. Bishop of Georgia, Mr. Conyers, Mr. Jackson of Illinois, Mr. Kildee, Mr. Rangel, Mr. Shimkus, Mr. Gene Green of Texas, Mr. Bachus, Mr. Brady of Pennsylvania, Mr. Brown of South Carolina, Mr. Brown of Ohio, Mr. Costello, Mr. Levin, Mr. Mollohan, Mr. Murphy, Mrs. Myrick, Mr. Ross, Mr. Ryan of Ohio, Mrs. Jones of Ohio, Mr. Pallone, Mr. Lipinski, Mr. McGovern, Mr. Hayes, Mr. Davis of Illinois, Mr. Cummings, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To maintain and expand the steel import licensing and monitoring program. 
 
 
1.Maintenance and expansion of steel import licensing and monitoring program 
(a)Maintenance of ProgramThe steel import licensing and monitoring program established by the Secretary of the Treasury and the Secretary of Commerce pursuant to the Memorandum signed by the President on March 5, 2002 (67 Fed. Reg. 10593 through 10597) (pursuant to the authority of the President under section 203(g) of the Trade Act of 1974), shall, notwithstanding any other action taken by the President under section 203 of the Trade Act of 1974 concerning the steel products described in the Memorandum, remain in effect and be established by the Secretary of Commerce as a permanent program. 
(b)Expansion of program 
(1)In generalIn carrying out the program in accordance with subsection (a), the Secretary of the Treasury and the Secretary of Commerce shall expand the program to include all iron and steel, and all articles of iron or steel, described in paragraph (2). The import and licensing data made available to the public as part of this program shall be released based upon classifications at the tenth digit level of the Harmonized Tariff Schedule of the United States. 
(2)Iron and steel describedThe iron and steel, and articles of iron or steel, referred to in subparagraph (A) are the iron and steel, and articles of iron or steel, contained in the following headings and subheadings of the Harmonized Tariff Schedule of the United States: 
(A)Each of the headings 7206 through 7229 (relating to mill products). 
(B)Each of the headings 7301 through 7307 (relating to rails, structurals, pipe and tubes, and fittings and flanges). 
(C)Heading 7308 (relating to fabricated structurals). 
(D)Subheading 7310.10.00 (relating to barrels and drums). 
(E)Heading 7312 (relating to strand and rope). 
(F)Heading 7313.00.00 (relating to barbed and fence wire). 
(G)Headings 7314, 7315, and 7317.00 (relating to fabricated wire). 
(H)Heading 7318 (relating to industrial fasteners). 
(I)Heading 7326 (relating to fence posts). 
(c)Additional AuthorityThe Secretary of the Treasury and the Secretary of Commerce are hereby authorized and directed to take such actions as are necessary— 
(1)to maintain the program described in subsection (a) in accordance with such subsection; and 
(2)to expand, as necessary and appropriate, such program in accordance with subsection (b). 
 
